


Exhibit 10.1

 

CONFIDENTIAL TREATMENT REQUESTED:

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act of 1934, as amended.  Such redacted portions
have been replaced with “{***}” in this Exhibit.  An unredacted version of this
document has been filed separately with the Securities and Exchange Commission
along with the request for confidential treatment.

 

TRADEMARK LICENSE AGREEMENT

 

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”) is made and entered into as
of the 14th day of May, 2009 (the “Effective Date”), by and between SMITHKLINE
BEECHAM CORPORATION, a GlaxoSmithKline company, a corporation duly organized and
existing under the laws of the Commonwealth of Pennsylvania (“GSK”), and BIOVAIL
LABORATORIES INTERNATIONAL SRL, a Barbados society with restricted liability
(“Biovail”).

 

RECITALS

 

WHEREAS, GSK and Biovail are parties to that certain Asset Purchase Agreement,
dated as of May 5, 2009 (the “APA”), pursuant to which GSK sold and transferred
to Biovail certain assets and liabilities relating to the Product in the
Territory (as such terms are defined in the APA);

 

WHEREAS, GSK is the owner of the trademark WELLBUTRIN XL (the “Licensed Mark”),
the corresponding goodwill, and United States Trademark Registration
No. 2,826,347, as well as the Product Trade Dress; and

 

WHEREAS, Biovail desires to obtain a license from GSK, and GSK desires to grant
a license to Biovail, to use the Licensed Mark and the Product Trade Dress, in
connection with the advertising, promotion, manufacture, offer for sale, sale
and distribution of the Product in the Territory.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for and in consideration of the premises and the covenants
provided herein (including the above recitals that are hereby incorporated
herein), and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound, agree as follows:

 

1.                                       Definitions.  Capitalized terms not
otherwise defined in this Agreement shall have the meanings set forth in the
APA.

 

2.                                       Grant of License.  During the Term of
this Agreement, and subject to the terms and conditions contained herein, GSK
grants to Biovail, and Biovail hereby accepts, a nontransferable (except as
permitted hereunder), sole and exclusive, royalty-free license (the “License”),
to use the Licensed Mark and the Product Trade Dress in connection with the
advertising, promotion, manufacture, offer for sale, sale and distribution of
the Product solely in the Territory.  Biovail consents and agrees that it shall
only use the Licensed Mark in its entirety.  The license granted hereunder shall
be personal to Biovail.  Biovail may not sublicense, in whole or in part, any of
the rights granted hereunder without the prior written consent of GSK, which
consent shall not be unreasonably conditioned, delayed or withheld.  For the
avoidance of doubt, without such consent from GSK, Biovail may nonetheless
sublicense its rights under this Agreement to its Affiliates and distributors,
but only as reasonably necessary to exercise the rights granted to Biovail
hereunder.  Any attempted assignment or sublicense by Biovail not permitted
under this Agreement shall be void and of no force or effect and shall
constitute a material breach of this Agreement.

 

3.                                       Use of License Mark, Product Trade
Dress.  Biovail shall use and shall cause its permitted sublicensees to use the
Licensed Mark and the Product Trade Dress only in association with the Product
identified in the APA in the Territory.  GSK shall not itself use, or license or
otherwise permit any third party to use the Licensed Mark or the Product Trade
Dress in the Territory during the term of this Agreement.

 

2

--------------------------------------------------------------------------------


 

4.                                       Quality Control.

 

(a)                                  Biovail agrees to use the Licensed Mark and
the Product Trade Dress only in relation to the Product consistent with GSK’s
brand guidelines attached hereto as Exhibit 1 and to not intentionally use the
Licensed Mark and the Product Trade Dress in any way that would diminish,
tarnish, disparage, or damage the goodwill in and to the Licensed Mark and the
Product Trade Dress.  Biovail agrees to use the same level of due care to avoid
diminishing, tarnishing, disparaging, or damaging the goodwill of the Licensed
Mark and the Product Trade Dress as Biovail would use in connection with its own
trademark and trade dress.

 

(b)                                 Upon reasonable advance written request,
Biovail will deliver to GSK, samples of the Product and samples of packaging,
advertising and collateral materials that bears the Licensed Mark and the
Product Trade Dress for the inspection of GSK.  If GSK reasonably determines
that Biovail fails to maintain a consistent level of quality in accordance with
the terms of this Agreement, then GSK may request that Biovail take reasonable
steps to remedy any such deficiencies and Biovail shall promptly comply with
such requests.

 

(c)                                  Biovail agrees not to authorize any third
party to use the Licensed Mark or the Product Trade Dress other than as
permitted under this Agreement.  Biovail agrees not to use and shall cause its
permitted sublicensees not to use any trade mark confusingly similar to the
Licensed Mark or the Product Trade Dress.

 

(d)                                 Biovail and its permitted sublicensees shall
comply with all applicable laws and regulations and obtain all appropriate
government approvals pertaining to the sale, lease, distribution and advertising
of Product bearing the Licensed Mark and/or the Product Trade Dress.

 

(e)                                  Biovail may not and agrees that neither it
nor any of its permitted sublicensees will use the Licensed Mark outside the
Territory.

 

5.                                       Acknowledgment of Ownership Rights. 
Biovail hereby expressly acknowledges GSK’s ownership of, and rights in, the
Licensed Mark and the Product Trade Dress.   During

 

3

--------------------------------------------------------------------------------


 

the term of this Agreement, Biovail agrees that it will not (and will not assist
or authorize any third party to) attack, dispute or contest the validity of
GSK’s ownership of the Licensed Mark and the Product Trade Dress.  Biovail
further agrees that, in the event it acquires any rights in the Licensed Mark or
the Product Trade Dress in the United States or elsewhere in the world (except
as provided under Section 6 of this Agreement and other rights granted by this
Agreement), at GSK’s request, Biovail shall assign all such rights to GSK,
together with all goodwill associated with such rights.

 

6.                                       Maintenance of Licensed Mark.

 

(a)                                  GSK shall not take any intentional steps to
tarnish, disparage, damage and/or diminish the value of the Licensed Mark or the
Product Trade Dress (or the goodwill associated with either of the foregoing) or
frustrate or hinder Biovail’s ability to exercise its rights under this
Agreement.

 

(b)                                 GSK shall prepare, file, prosecute and
maintain trademark applications and registrations at the United States Patent
and Trademark Office for the Licensed Mark.  All costs and expenses (including
but not limited to attorneys’ fees and expenses and official fees) of preparing,
filing, prosecuting and maintaining the Licensed Mark shall be borne by GSK.

 

(c)                                  GSK shall not (i) abandon the Licensed
Mark; (ii) abandon any application for the Licensed Mark; or (iii) permit any
registration issuing therefrom to lapse, expire or be cancelled in the Territory
without first notifying Biovail.

 

(d)                                 If GSK contemplates any of the events in
Section 6(c), GSK will use commercially reasonable efforts to provide Biovail
with as much prior written notice as is reasonably practicable under the
circumstances, but no less than twenty (20) days prior written notice.  Upon
receipt of such notice, Biovail shall have the option (at its choice) to
(A) continue the prosecution of such applications (and/or maintain such
registrations) or pay any required fees in the name of GSK (or its designee) or
(B) promptly receive an assignment of such Licensed Mark

 

4

--------------------------------------------------------------------------------


 

and the Product Trade Dress from GSK (and all applications and registration for
same, along with all associated goodwill).  Biovail shall promptly notify GSK in
writing of its election pursuant to the foregoing sentence.  In the event that
Biovail elects to receive an assignment of the Licensed Mark and the Product
Trade Dress, GSK shall effect such assignment, at its sole cost, within thirty
(30) days of receipt of Biovail’s notice of its election.  In such event, GSK
agrees, for no additional consideration, to execute such further documents and
to do such other acts as may be reasonably necessary and proper to vest full
title in, to and under the Licensed Mark and/or the Product Trade Dress in
Biovail, and/or may be necessary in the Territory for Biovail to obtain,
maintain, renew, issue or enforce such trademark (and related applications and
registrations) and trade dress.  In the event of such assignment to Biovail,
this Agreement shall expire; provided, however that Section 6(a) shall survive
and GSK shall not (and shall not assist or authorize any third party to) attack,
dispute or contest the validity of Biovail’s ownership of the Licensed Mark and
the Product Trade Dress.

 

7.                                       Term and Termination.

 

(a)                                  Term.  The term of this Agreement shall
commence on the date hereof and shall continue until expiration pursuant to the
last sentence of Section 6(d) above, unless terminated as set forth in
subsection (b) or (c) below.

 

(b)                                 Termination for Non-Use of the Licensed
Mark.  In the event Biovail voluntarily ceases to use the Licensed Mark in the
Territory, Biovail shall provide prompt written notice to GSK and upon receipt
of such notice GSK may terminate this Agreement and the License granted
hereunder on written notice to Biovail.  In the event Biovail does not provide
such written notice but have voluntarily ceased to

 

5

--------------------------------------------------------------------------------


 

use the Licensed Mark in the Territory for a period of {***}†, notice by Biovail
shall be deemed to have been given and GSK may terminate this Agreement and the
License granted hereunder on written notice to Biovail.

 

(c)                                  Termination by Biovail.  Biovail may
terminate this Agreement at any time on forty-five (45) days’ written notice to
GSK.

 

(d)                                 Effect of Termination.  Upon the termination
of this Agreement for any reason, all rights of Biovail to use the Licensed Mark
and the Product Trade Dress shall cease.  Further, Biovail shall take
appropriate steps to ensure that all use of the Licensed Mark and the Product
Trade Dress by Biovail shall cease; provided, however, that Biovail shall be
permitted to use the Licensed Mark and the Product Trade Dress until the earlier
of (i) the depletion of all Product and associated advertising materials,
brochures and the like remaining in its possession (provided that Biovail will
use its commercially reasonable efforts to promptly deplete such Products and
materials in its possession), and (ii) ninety (90) days following the date on
which it receives notice of the termination.

 

8.                                       Infringement and Defense.

 

(a)                                  Third-Party Infringement.  GSK and Biovail
shall each provide the other with prompt notice of any infringement of the
Licensed Mark or the Product Trade Dress by any third party in the Territory of
which they become aware.  Biovail, at its sole discretion, shall have the first
option, {***}†, to bring, prosecute and settle an enforcement action against
such third party for infringement of the Licensed Mark or the Product Trade
Dress in the Territory.  GSK shall provide Biovail with any reasonably requested
assistance in connection with such proceedings.  Any

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

6

--------------------------------------------------------------------------------


 

settlement or award of expenses, damages or judgments, whether direct or
indirect, recovered through any proceedings brought by Biovail {***}†.

 

(b)                                 Third-Party Claims.  Any expenses, damages,
or judgments (including attorney’s fees) in connection with claims alleging
trademark infringement involving the use by Biovail of the Licensed Mark and the
Product Trade Dress other than as permitted under this Agreement shall be the
responsibility of GSK.

 

(c)                                  Action by GSK.  In the event Biovail
determines not to prosecute a claim against a third party (as set forth in
Section 8(a)), then GSK may elect, at {***}†, to bring and prosecute an action
against such a third party for infringement of the Licensed Mark and the Product
Trade Dress in the Territory; provided, however, that GSK shall not settle or
compromise any such claim or action, nor make any admission, that would have an
adverse effect on Biovail’s rights hereunder, without the prior written consent
of Biovail, which consent shall not be unreasonably withheld, conditioned or
delayed.  Any award of expenses, damages or judgments, whether direct or
indirect, recovered through any proceedings brought by GSK {***}†.

 

9.                                       No Warranties.  Except as specifically
stated in the APA regarding the Licensed Mark and the Product Trade Dress, GSK
makes no representation or warranty of any kind regarding the Licensed Mark or
the Product Trade Dress or Biovail’s use thereof.

 

10.                                 Indemnification.  Each party (the
“Indemnifying Party”) agrees to indemnify, defend, save and hold harmless, and
hereby does indemnify, defend, save and hold harmless, the other party and its
directors, officers, agents and employees (the “Indemnitees”) from and against
any and all liabilities, claims, causes of actions, suits, damages and expenses
(including reasonable attorneys’ fees) for which the Indemnitees or any
Indemnitee may become liable or may incur or be compelled to pay in any action
or claim, for or by

 

--------------------------------------------------------------------------------

† Represents material which has been redacted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

 

7

--------------------------------------------------------------------------------


 

reason of the Indemnifying Party’s breach of its applicable obligations and
agreements set forth in this Agreement.

 

11.                                 Entire Agreement.  This Agreement, together
with the applicable provisions of the APA, constitute the entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersedes and cancels any and all previous agreements or understandings,
whether written or oral, with respect to the subject matter.  To the extent
there are inconsistent provisions in this Agreement and the APA concerning
Biovail’s use of the Licensed Mark and/or the Product Trade Dress, this
Agreement governs.

 

12.                                 Governing Law; Venue.  This Agreement shall
be governed by and interpreted in accordance with the laws of the State of New
York without reference to choice of law principles that would dictate the
application of a law of another jurisdiction.  Any legal suit, action or
proceeding arising out of or relating to this Agreement shall be commenced in
the United States District Court for the Eastern District of New York; provided,
however, that if a court proceeding is brought as a third party action as part
of a proceeding in a different venue, either party may initiate such third party
action against the other party in such venue.

 

13.                                 No Agency or Partnership Between GSK and
Biovail.  Nothing in this Agreement or any of the transactions, obligations or
relationships contemplated hereby shall, in and of itself, constitute GSK or
Biovail as the agent, employee, franchisee. or legal representative for the
other for any purpose whatsoever, nor shall any party to this Agreement hold
itself out as such.  This Agreement does not create and shall not be deemed to
create a relationship of partners, joint venturers, associates
franchisee/franchisor, or principal-and-agent between Biovail and GSK, and each
of the parties acknowledges that each is acting as a principal hereunder.

 

14.                                 Further Assurances.  From time to time after
the Effective Date, GSK and Biovail shall execute and deliver all such
additional instruments, licenses and certificates and shall take all such other
actions as Biovail or GSK, as the case may be, may reasonably

 

8

--------------------------------------------------------------------------------


 

request in connection with the consummation of this Agreement and effecting the
intent and purpose hereof.

 

15.                                 Modifications.  This Agreement may not be
modified except by an instrument in writing, signed by an authorized
representative of each party.

 

16.                                 Succession and Assignment.  Except as set
forth in Section 2 of this Agreement, this Agreement may not be assigned, and
the rights and obligations hereunder may not be licensed, sublicensed,
subcontracted or delegated, without the prior written consent of GSK, which
shall not be unreasonably withheld, delayed or conditioned.

 

17.                                 Waiver.  The waiver of any right to which a
party is entitled under this Agreement shall not be effective unless in writing
and signed by the party against whom the waiver is sought to be enforced, and
shall not constitute a waiver of any subsequent right to which the party would
otherwise be entitled.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties have caused this Trademark License Agreement to
be executed in their respective corporate names by their officers duly
authorized thereto, all as of the Effective Date.

 

SMITHKLINE BEECHAM CORPORATION D/B/A GLAXOSMITHKLINE

 

BIOVAIL LABORATORIES INTERNATIONAL SRL

 

 

 

By:

/s/ William J. Mosher

 

By:

/s/ Michel Chouinard

 

 

 

 

 

Printed Name:

William J. Mosher

 

Printed Name:

Michel Chouinard

 

 

 

 

 

Title:

Vice President & Secretary

 

Title:

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

Exhibit 1

 

TRADEMARK GUIDELINES FOR WELLBUTRIN XL®

 

A.                                    GIVE PROPER NOTICE OF TRADEMARK RIGHTS

 

1.                                       Notice Symbols - A proper trademark
notice should follow the mark.  Use the “R-in-a-circle” symbol (®) in close
proximity to the mark.  Typically, the symbol is in superscript font immediately
following the mark.

 

This should be followed on each page if the topic is different and as often as
is practical.

 

2.                                       Legal Notice:  In any product
packaging, advertising material or article, include the following:

 

WELLBUTRIN XL® is a federally registered trademark of SmithKline Beecham
Corporation.

 

B.                                    USE TRADEMARKS AS ADJECTIVES, FOLLOWED BY
THE COMMON DESCRIPTIVE NAME (NOUN) OF THE PRODUCT.

 

Example:

Wellbutrin XL® tablets

 

The word “brand,” after a mark and before the generic product name, further
guards against improper use.

 

Examples:

WELLBUTRIN XL® brand medication

 

C.                                    MAKE TRADEMARKS STAND OUT FROM SURROUNDING
TEXT

 

The trademark should always be used in a manner that will distinguish it from
the surrounding text.  Trademarks should be CAPITALIZED, underlined, italicized,
placed

 

--------------------------------------------------------------------------------


 

in “quotation marks,” or depicted in boldface type, whenever they appear in
printed or electronic media.

 

Example:

WELLBUTRIN XL® antidepressant medication

 

D.                                    NEVER MAKE TRADEMARKS PLURAL OR POSSESSIVE

 

Since a trademark is not a noun, it should never be used in the plural form. 
Instead pluralize the common nouns they describe.

 

Examples:

Correct:  Two Wellbutrin® tablets

Incorrect:  Two Wellbutrins

 

E.                                      “AFFIX” TRADEMARKS TO PACKAGING

 

In order for trademark rights to be created and maintained, a mark must be
“affixed” to a specific product so that consumers can see the mark when making
their purchasing decisions.  Trademarks are affixed by applying them directly to
a product, to containers in which the product is packaged, or to tags or labels
attached to the product.  Trademarks also can appear in catalogs and online
marketing if the marks are used prominently in association with a picture of the
goods and if ordering information is also provided.

 

F.                                      DO NOT COMBINE THE WELLBUTRIN XL®
TRADEMARK WITH OTHER MARKS

 

The Trademark should stand on its own and should never be combined with or
presented in close proximity to the trademark of any other company.  Further,
the Trademark should not be used in a manner that might create the impression it
is owned by any company other than GSK or that it is related to another mark.

 

--------------------------------------------------------------------------------


 

G.                                    DO NOT USE A GSK TRADEMARK IN A MANNER
INCONSISTENT WITH ITS BRAND IMAGE

 

The Trademark represents a unique product identity and is an important symbol of
GSK’s goodwill.  Accordingly, all marketing and promotional materials should
utilize the relevant Trademark in a manner consistent with the product image. 
NEVER use the Trademark in a manner that makes false or unsubstantiated claims,
implies immoral or improper conduct or is otherwise disparaging to our company
or its products.  Further, take affirmative steps to only present the Trademark
in a manner consistent with the product image.

 

H                                       FAITHFULLY REPRODUCE THE LOGO TO MATCH
STANDARDS

 

Logos must be used consistently, to present a recognizable visual image that
consumers can rely on.  Please ensure that all reproductions of any Logos are in
correct proportion, of good resolution and, when colors are involved, include
all of the correct colors as established by GSK’s Style Guide, which is
attached.

 

I                                            GSK hereby agrees and acknowledges
that Biovail’s use of the Licensed Mark on the Product packaging (including,
without limitation, the package inserts) in a manner consistent with GSK’s use
as of the Effective Date of such Licensed Mark on the Product packaging
(including, without limitation, the package inserts) will be deemed to comply
with these Trademark Guidelines.

 

--------------------------------------------------------------------------------
